tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/25/2021 is acknowledged.  The traversal is on the ground(s) that (1) “no lack of unity was made during the international phase for the purpose of international, national stage examiner” and (2) that the search will encompass the same classes of art for both invention and therefore would not be a serious burden on the Examiner.  This is not found persuasive for the following reasons: 
(1) There is no requirement that an Examiner must adopt the entirety of the findings presented in an International Preliminary Examination Report nor in an International Preliminary Report on Patentability. Rather the Examiner “may adopt any portion or all of the report of patentability of the IPEA or ISA upon consideration of the national stage so long as it is consistent with U.S. Practice”.1 Accordingly, in the Requirement for Restriction mailed on 12/08/2020 did not adopt any the non-finding of lack of unity by ISA/237. Further, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. While they share some technical features in common, however these are not special technical features as they do not make a contribution over the prior art.  As shown in the rejection of the claims below, everything that common between the independent claims 1 and 12 are known in the art, and lack of unity is shown a posteriori.2  Accordingly, none of the features that are common among 
(2) This argument appear to be directed toward U.S. restriction practice (independent, distinct, burden, etc.). However, the current application is filed under 35 U.S.C. 371.  MPEP §§ 1895.01 and 1896 stipulate that U.S. national stage applications, which entered the national stage from international applications after compliance with 35 U.S.C. 371, are subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499, rather than the U.S. restriction practice set forth in 37 CFR 1.141-1.146. Furthermore, even if the current application were not filed under 35 U.S.C. 371, burden under U.S. practice would be established since as set forth in the Requirement for Restriction mailed on 12/08/2020 there is a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification (Classes B63H 5/125 and Class B63H 25/02 for inventions I and II respectively); (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (e.g., searching different class/subclasses or electronic resources, or employing different search strategies or queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 9: The recitation “locking members provided at both ends of the lifting spindle” is indefinite. It is unclear if Applicant is claiming there is at least one locking member at the first end and at least one locking member at the second end (i.e. at least two locking members), or alternatively if there is a plural number of locking members at each of the first end and the second end (i.e. at least four locking members).
Claim 1 Line 10: The recitation “configured to freely move in an axial direction downwards” is indefinite. In light of Applicant’s original filed disclosure, the lower locking member is attached directly to the spindle and attached to the lower support structure through a spring and bearing. Since the spring provides some resistance to movement, it is unclear what limitation Applicant intends for “freely move” to present.
Claim 1 Line 11: The recitation “configured to freely move upwards” is indefinite. In light of Applicant’s original filed disclosure, the upper locking member is attached directly to the spindle and attached to the upper support structure through a spring and bearing. Since the spring provides some resistance to movement, it is unclear what limitation Applicant intends for “freely move” to present.
Claim 2 Line 2: The recitation “an axially resilient member arranged at both ends of the lifting spindle” is indefinite. It is unclear if a single member is extended from and between both ends, if each respective end has a resilient member (i.e. there are two resilient member), or some other arrangement.
Claim 3 Line 2: The recitation “at least one bearing arranged at both ends of the lifting spindle” is indefinite. It is unclear if there is at least one bearing that is covers both ends of the lifting spindle (i.e. a very long axial bearing that extends the entire length of the spindle), if there is at least one bearing at each end of the lifting spindle (i.e. at least two bearings total), or some other arrangement.
Claim 4 Lines 2-3: The recitation “at least one bearing arranged between each locking member and axially resilient member” is indefinite. It is unclear if this is the same “at least one bearing” previously recited (Claim 3 Line 2) or is intended as an additional separate bearing. If this is the same bearing the Examiner recommenders amending to reciting “the at least one bearing”, and if this is intended as a new element to use a modifier to distinguish this bearing from the prior recited bearing.
Claim 6 Lines 1-2: The recitation “the casings” lacks antecedent basis. The Examiner recommends clarifying if the “casings” are the previously recited “lower casing” and “upper casing” or is a different set of casings.
Claim 6 Line 2: The recitation “the axially resilient members” lacks antecedent basis.
Claim 7 Line 2: The recitation “each casing” lacks antecedent basis. It is unclear if Applicant is referring to the previously recited “lower casing” and “upper casing” (Claim 5 Lines 1-2) or the previously recited “the casings” (Claim 6 Line 6).
Claim 7 Line 3: The recitation “axially resilient member” is indefinite. It is unclear if this is the same “axially resilient members” (plural) as previously recited (claim 6) or is intended as a new element.
Claim 8 Lines 1-3: The recitation “wherein the lower casing comprises: a top, and the upper casing includes a bottom, the resilient member being arranged on the top and on the bottom, the 
Claim 8 Lines 3-4: The recitation “the resilient member” lack antecedent basis. It is unclear if “the resilient member” is the same as the previously recited as an “axially resilient member” (Claim 2 Line 2) or is intended as a new element.
Claim 8 Line 5: The recitation “a locking member” is a double inclusion. It is unclear if this is referring to “locking members” (Claim 1 Line 9), a lower locking member (Claim 1 Lines 9-10), or an upper locking member (Claim 1 Line 11).
Claim 9 Lines 1-2: The recitation “the at least one locking member” lack antecedent basis. It is unclear if this is referring to “locking members” (Claim 1 Line 9), a lower locking member (Claim 1 Lines 9-10), or an upper locking member (Claim 1 Line 11).
Claim 10 Lines 1-2: The recitation “the bearing” lacks antecedent basis. It is unclear if this is the same bearing as the previously recited “at least one bearing” or is intended as a new bearing.
Claim 11 Lines 3-4: The recitation “at least one of the support structures” is indefinite. It is unclear if Applicant is referring to “at least one of the upper support structure and the lower support structure” or is referring to a separate “support structures”.
Claim 13 Lines 1-2: The recitation “at least one locking member is a nut” is indefinite. It is unclear if this is referring to “locking members” (Claim 1 Line 9) (i.e. “at least one of the locking members”), a lower locking member (Claim 1 Lines 9-10), or an upper locking member (Claim 1 Line 11) (i.e. “at least one of the lower locking member and the upper locking member”).
Claim 14 Line 1: The recitation “the bearing” lacks antecedent basis. It is unclear if this is the same bearing as the previously recited “at least one bearing” or is intended as a new bearing.
Claim 15 Line 1: The recitation “the bearing” lacks antecedent basis. It is unclear if this is the same bearing as the previously recited “at least one bearing” or is intended as a new bearing.
Claim 16 Lines 3-4: The recitation “at least one of the support structures” is indefinite. It is unclear if Applicant is referring to “at least one of the upper support structure and the lower support structure” or is referring to a separate “support structures”.
	Claim 5 is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2,927,473) in view of Oberndörfer (US 9,404,562).
Regarding Claim 1, Bentley discloses a retractable thruster unit (see Fig. 1, showing a linear actuator, which would be capable of providing a thrust and is capable of being retracted; Note: the preamble provides no limiting structure, and appears to merely be an intended use for the lifting spindle, accordingly the preamble “[a] retractable thruster unit for a marine vessel having a hull” is being given no patentable weight3).
A lifting spindle arrangement (see Figs. 1 and 3), the lifting spindle arrangement having a lifting spindle (17, 18), a lifting nut (32), and a motor (see Col. 2 Lines 27-32), and having a lower end and an upper end (see Fig. 1) and being supported at its lower end to a lower support structure by a lower support assembly (see Figs. 1 and 2, showing a base 35 and fork 36 for attaching the actuator to an external component) and at its upper end to an upper support structure by an upper support assembly (see Figs. 1 and 2, showing an upper support assembly having a base 43 and forks 44), wherein one of the lifting spindle and the lifting nut is fixed and the other one is rotatable for moving the retractable thruster unit (see Fig. 4, showing a ball screw, accordingly movement of one of the spindle or nut will result in an axial displacement of the nut relative to the spindle).
An upper locking member (55) provided at the upper end of the lifting spindle with the upper locking member being configured to freely move upwards from the upper support structure (see Fig. 4, showing a spring 53 coupled to the spindle and the upper locking member, which would allow for the upper locking member to move upward or downwards form the upper support structure when a sufficient load is applied to the spindle to overcome the spring).
Bentley, does not disclose a lower locking member that can move axially relative to the lower support structure. However, Oberndörfer, which is directed to improvement in mounting linear 
One having ordinary skill in the art would have readily appreciated that that by providing a decoupling mechanism at the lower attachment point for the linear actuator would improve the useful life of the linear actuator by protecting against an external twisting force applied at the lower support assembly, which would otherwise be directly transferred to the nut, thereby potentially jamming the linear actuator. Further, the spring would protect against a sudden impulse being exerted on the linear actuator, by allowing some axial movement between the lower support assembly and the rest of the linear actuator.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lifting spindle arrangement disclosed in Bentley with the yieldable lower support assembly (and accordingly the required support structure, such as the bearing 23, lower casing 19, spring 37, etc.) taught in Oberndörfer to improve the useful life of the lifting spindle arrangement by allowing the lower support assembly to yield the connection between 
Regarding Claim 2, the Combination further suggests the retractable thruster unit as recited in claim 1, comprising: an axially resilient member arranged at both ends of the lifting spindle between the locking members and the support structures (see Oberndörfer Figs. 5 and 10, showing the spring 37 that is connected between the locking member 19 and the lower support structure 14; see Bentley Fig. 4, showing the spring 53 is connected between the locking member 53 and the upper support structure 44).
Regarding Claims 3 and 4, the Combination further suggests the retractable thruster unit as recited in claims 1 and 2 respectively, comprising: at least one bearing arranged at both ends of the lifting spindle between the locking members and the support structures (see Oberndörfer Figs. 5 and 10, showing the bearing 23 that is connected between the locking member 19 and the lower support structure 14; see Bentley Fig. 4, showing the bearing 41 is connected between the locking member 53 and the upper support structure 44).
Regarding Claim 5, the Combination further suggests he retractable thruster unit as recited in claim 1, comprising: a lower casing (see Oberndörfer 19, showing that the lower locking member also forms a lower casing that holds the spring 37 and bearing seat) arranged in connection with the lower support structure (see Oberndörfer Fig. 5), and an upper casing (see Bentley 43, 44) arranged in connection with the upper support structure (see Bentley Fig. 4).
Regarding Claim 6, the Combination further suggests the retractable thruster unit as recited in claim 5, wherein the casings in the lower and upper support assemblies house the axially resilient members (see Bentley Fig. 4, showing the upper casing houses the upper spring; see Oberndörfer Fig. 5, showing the lower casing houses the lower spring).
Regarding Claim 7, the Combination further suggests the retractable thruster unit as recited in claim 6, comprising: at least one bearing arranged in each casing between each locking member and axially resilient member (see Oberndörfer Figs. 5 and 10, showing the bearing 23 is located within the lower housing and at least a portion of the bearing is radially between the locking member 19, which is the threaded portion of element 19, and the spring 37; see Bentley Fig. 4, showing the bearing 41 is located in the upper casing, and is located axially between the upper locking member 53 and the spring 53).
Regarding Claim 8, the Combination further suggests the retractable thruster unit as recited in claim 7, wherein the lower casing comprises: a top (see Oberndörfer Fig. 5, showing a top in the form of a flange that the spring abuts against), and the upper casing includes a bottom (see Bentley Fig. 4, showing a bottom 40) the resilient members being arranged on the top and on the bottom (see Oberndörfer Fig. 5, showing the spring directly abutting against the top; see Bentley showing the spring arranged on the bottom through bearing 41 and housing 47 and flange 51), the bearing being provided on the axially resilient member (see Bentley Fig. 4 showing the bearing is provided on the spring through elements 47, 51, and 52; see Oberndörfer Fig. 5, showing the bearing being provided on the spring through the flange of element 19) and a locking member being provided on a threaded section of the spindle against the bearing (see Bentley Fig. 4, showing that the locking member 55 is threaded onto spindle portion 39, and that locking member can be against the bearing for example when the spindle has shifted downward to bring the locking member into contact with element 48 which the bearing is coupled to, and accordingly the bearing will be against the locking member).
	Regarding Claims 9 and 10, Bentley further discloses the retractable thruster unit as recited in claims 1 and 8 respectively, wherein at least one locking member is a nut (see Fig. 4, showing the locking member in the form of a nut).
Regarding Claims 10, 14, and 15, the Combination further suggests the retractable thruster unit as recited in claims 3, 4, and 8 respectively, wherein the bearing is a tapered roller bearing or a thrust ball bearing (see Oberndörfer Fig. 5, showing that the bearing is designed based on the orientation of the inner and outer races with respect to the bearing, that the bearing is designed to support a predominantly axial load, and accordingly is considered to be a “thrust bearing”).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 10,005,532) in view of Bentley (US 2,927,473) and Oberndörfer (US 9,404,562).
Regarding Claim 11 and 16, Smith discloses a marine vessel (see Abstract) comprising: a hull (8); and at least one retractable thruster unit (22), wherein at least one of the support structures (23) is the hull of the marine vessel (see Fig. 1, showing that the upper support structure attaches to the hull through plate 4, 6, and 7). Wilson does not disclose the particular details of the retractable thruster unit, other than that it can be electrically powered (see Col. 7 Lines 37-39), and accordingly does not disclose the retractable thruster unit according to claim 1 and 8 respectively. However, as set forth in the rejection of claims 1 and 8 above, the Combination discloses such an actuator.
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that the actuator suggested by the Combination, would provide numerous benefits, including easier installation of the actuator, since the lower support assembly could be rotated relative to the rest of the actuator due to the bearing, thereby allowing for easier alignment between the forks and the lower support structure, that the actuator would have in increased useful life by allowing for the actuator to absorb impulses without transferring those forces to the spindle an the nut, which would also reduce the likelihood of the actuator jamming, and from a business perspective would increase the number of sales of the actuator by providing the actuator with an increased number of applications to which the actuator can be used for.
Wilson with the retractable thruster unit suggested by the Combination to improve installation of the actuator into the marine vessel, increase the useful life of the actuator, reduce the likelihood of the actuator jamming, and increasing the desirability of the actuator by providing for its use in new applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 1893.03 (e) (II).
        2 See MPEP 1850 (II): DETERMINATION OF “UNITY OF INVENTION”:
        
        Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
        
        Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
        3 See MPEP 211.02: Effect of Preamble